Exhibit 10.3

 

EXECUTION COPY

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of October 13, 2004, by and between Winmark Corporation, a Minnesota
corporation (the “Purchaser”), and BridgeFunds Limited, a Nevada corporation
(the “Company”).  As used herein, the parties hereto are hereinafter sometimes
referred to collectively as the “Parties” and each as a “Party”.

 

WHEREAS, the Company wishes to issue and sell to the Purchaser a warrant to
purchase an aggregate of Two Hundred Fifty Six Thousand Seven Hundred Forty One
(256,741) shares of the common stock, par value $0.01 per share (the “Common
Stock”), of the Company (such warrant, the “Warrant”), such Warrant to have the
terms, and to be subject to the conditions, set forth in the form of Warrant
annexed hereto as Exhibit A;

 

WHEREAS, the Company wishes to issue and sell to the Purchaser senior
subordinated promissory notes having an aggregate face value of Two Million
Dollars ($2,000,000.00) (such senior subordinated promissory notes, the
“Notes”), each such Note to have the terms, and to be subject to the conditions,
set forth in the form of Note annexed hereto as Exhibit B; and

 

WHEREAS, the Purchaser wishes to purchase from the Company, and the Company
desires to issue and sell to the Purchaser, the Warrant and all of the Notes
(collectively, the Warrant and the Notes are hereinafter sometimes referred to
as the “Securities”) on the terms and subject to the conditions set forth in
this Agreement (such purchase is hereinafter referred to as the “Securities
Purchase”).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound
hereby, do mutually agree as follows:

 

ARTICLE 1

 

PURCHASE AND SALE OF SECURITIES

 

1.1           Purchase and Sale of Warrant and Initial Note.  Subject to the
terms and conditions contained herein, at the Initial Closing (as defined
herein), the Company agrees to issue and sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Company, (a) the Warrant and (b) a
Note having an aggregate face value of Five Hundred Thousand Dollars
($500,000.00) (the “Initial Note”).

 

--------------------------------------------------------------------------------


 

1.2 Purchase and Sale of Second Note, Third Note and Fourth Note.

 

(a)           If, during the period from the date hereof through April 13, 2006,
the Company shall have provided the Purchaser with evidence reasonably
satisfactory to the Purchaser that the Company has originated, in the aggregate,
Three Hundred Fifty Thousand Dollars ($350,000.00) of Customer Claimant Funding
(the “Second Funding Threshold”), then as soon as practicable after the
Company’s provision of such evidence to the Purchaser, at a closing to occur
subsequent to the Initial Closing (an “Additional Closing”), and subject to the
terms and conditions contained herein, the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, a Note having an
aggregate face value of Five Hundred Thousand Dollars ($500,000.00) (the “Second
Note”).

 

(b)           If, during the period from the date hereof through April 13, 2006,
the Company shall have provided the Purchaser with evidence reasonably
satisfactory to the Purchaser that the Company has originated, in the aggregate,
Eight Hundred Fifty Thousand Dollars ($850,000.00) of Customer Claimant Funding
(the “Third Funding Threshold”), then as soon as practicable after the Company’s
provision of such evidence to the Purchaser, at an Additional Closing, and
subject to the terms and conditions contained herein, the Company shall issue
and sell to the Purchaser, and the Purchaser shall purchase from the Company, a
Note having an aggregate face value of Five Hundred Thousand Dollars
($500,000.00) (the “Third Note”).

 

(c)           If, during the period from the date hereof through April 13, 2006,
the Company shall have provided the Purchaser with evidence reasonably
satisfactory to the Purchaser that the Company has originated, in the aggregate,
One Million Three Hundred Fifty Thousand Dollars ($1,350,000.00) of Customer
Claimant Funding (the “Fourth Funding Threshold”), then as soon as practicable
after the Company’s provision of such evidence to the Purchaser, at an
Additional Closing, and subject to the terms and conditions contained herein,
the Company shall issue and sell to the Purchaser, and the Purchaser shall
purchase from the Company, a Note having an aggregate face value of Five Hundred
Thousand Dollars ($500,000.00) (the “Fourth Note”).

 

1.3           Definitions.  As used herein, the following terms shall have the
following respective meanings:

 

(a)           “Agreement” means this agreement, including all Exhibits and
Schedules hereto, as it may be amended, modified or supplemented from time to
time in accordance with its terms.

 

(b)           “Applicable Law” means, with respect to any Person, any and all
provisions of any constitution, treaty, statute, law, regulation, ordinance,
code, rule, judgment, rule of common law, order, judgment, ruling, decree,
award, injunction, consent, concession, grant, franchise, license, agreement,
directive, guideline, policy, requirement, or other governmental restriction or
any similar form of decision of, or determination by, or any interpretation or
administration of any of the foregoing by, any Governmental Authority, as in
effect at the relevant time, as applicable to such Person or its Subsidiaries or
their respective assets.

 

2

--------------------------------------------------------------------------------


 

(c)           “Board of Directors” means the board of directors of the Company.

 

(d)           “Business Day” means any day other than a Saturday, Sunday or
other day on which banking institutions are authorized or required to be closed
in the State of Minnesota.

 

(e)           “Claim Proceeds Purchase Agreement” means any agreement entered
into between the Company and any customer of the Company (who is a claimant in
one or more litigation matters) pursuant to which (a) the Company purchases from
such customer an interest in a portion of the claim proceeds relating to such
customer’s litigation matters in exchange for a specified amount (the “Claim
Proceeds Purchase Price”) advanced by the Company to such customer and (b) such
customer agrees to pay to the Company, under certain circumstances, from any
claim proceeds realized by such customer, an amount equivalent to (i) the Claim
Proceeds Purchase Price plus (ii) an additional amount or amounts specified in
such agreement.

 

(f)            “Consent” means any consent, approval, license, permit,
franchise, concession, agreement, waiver, grant, privilege, immunity, exemption,
order or authorization of, or registration, certification, qualification,
designation, declaration, publication or filing with, or report, registration,
notice or notification to, any Governmental Authority or any other Person.

 

(g)           “Customer Claimant Funding” means the aggregate amount of funds
advanced by the Company to its customers pursuant to all Claim Proceeds Purchase
Agreements that are entered into since the Initial Closing Date.

 

(h)           “Employee Options” means any options that (i) are issued to
employees, officers or directors of, or consultants to, the Company, pursuant to
the Employee Option Plan, and (ii) are exercisable for shares of Common Stock.

 

(i)            “Employee Option Plan” means the BridgeFunds Limited 2004 Stock
Option Plan, as authorized and approved by the Board of Directors of the Company
effective as of April 1, 2004.

 

(j)            “Encumbrance” means any lien, encumbrance, hypothecation, right
of others, proxy, voting trust or similar arrangement, pledge, security
interest, collateral security agreement, attachment in aid of execution,
limitation on voting rights, limitation on rights of ownership, claim, charge,
mortgage, pledge, objection, title defect, title retention agreement, option,
restrictive covenant, easement, deed of trust, right-of-way, encroachment, use
restriction, restriction on transfer, right of first refusal, right of first
offer or any comparable interest or right voluntarily incurred or arising by
operation of law, of any nature whatsoever, and includes, without limitation,
any agreement to give any of the foregoing in the future, and any contingent
sale or other title retention agreement or lease in the nature thereof.

 

(k)           “Executive Committee” means the executive committee of the Board
of Directors.

 

(l)            “GAAP” means generally accepted U.S. accounting principles,
applied on a basis consistent with the basis on which the Company’s financial
statements have been prepared.

 

3

--------------------------------------------------------------------------------


 

(m)          “Governmental Authority” means any local, state, federal or
supranational entity exercising executive, legislative, judicial, regulatory or
administrative functions, power or authority of, or pertaining to, government,
or any arbitrator, arbitral tribunal, panel or body or self regulatory
organization or any subdivision thereof having jurisdiction.

 

(n)           “Intellectual Property” means patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, proprietary information and
other intellectual property.

 

(o)           “knowledge of the Company,” the “Company’s knowledge” or any other
similar qualification in this agreement means the knowledge and belief, after
reasonable inquiry, of A. Mark Berlin, Jr., Richard T. Ostlund, and/or Scott H.
Anderson.

 

(p)           “Legal Opinion” means the opinion of Lionel, Sawyer & Collins,
special counsel to the Company, to be dated as of even date herewith, in the
form attached hereto as Exhibit C.

 

(q)           “Materially Adverse Effect” on any Person means any materially
adverse effect on the assets, liabilities, financial condition, operating
results, customer, employee or supplier relations, business (as currently
conducted), business condition or financing arrangements of such Person (taken
as a whole on a consolidated basis with its consolidated subsidiaries, if any)
or on the ability of such Person to perform the transactions contemplated hereby
to be performed by such Person.

 

(r)            “Materially Adverse Change” with respect to any Person means any
materially adverse change in the assets, liabilities, financial condition,
operating results, customer, employee or supplier relations, business (as
currently conducted), business condition or financing arrangements of such
Person (taken as a whole on a consolidated basis with its consolidated
subsidiaries, if any) or in the ability of such Person to perform the
transactions contemplated hereby to be performed by such Person.

 

(s)           “Person” means any individual, corporation, partnership, limited
liability company, joint venture, business trust, association or other business
entity of any type or nature or any governmental authority.

 

(t)            “Related Documents” means the Warrant, the Notes and the
Stockholder Agreement

 

(u)           “Securities Act” means the Securities Act of 1933, as amended.

 

(v)           “Stockholder Agreement” means that certain Stockholder Agreement
by and among the Company and certain other Persons, such Stockholder Agreement
to have the terms, and to be subject to the conditions, set forth in the form of
Stockholder Agreement annexed hereto as Exhibit D.

 

(w)          “Subsidiary” means any corporation or other entity in which the
company owns, directly or indirectly, a majority of the capital stock or other
equity interest or the financial

 

4

--------------------------------------------------------------------------------


 

results of which are consolidated with the financial results of the company in
accordance with GAAP.

 

(x)            “Warrant Shares” means the 256,741 shares of Common Stock
issuable upon exercise of the Warrant.

 

ARTICLE 2

 

CLOSINGS; CLOSING DELIVERIES

 

2.1           Closings.  The initial closing of the transactions contemplated
hereby (the “Initial Closing”) shall take place simultaneously with the
execution and delivery of this Agreement, at the offices of Mayer, Brown, Rowe &
Maw LLP, 190 South LaSalle Street, Chicago, Illinois 60603.  The date on which
the Initial Closing occurs is called the “Initial Closing Date”.  Each
Additional Closing shall take place at the offices of Mayer, Brown, Rowe & Maw
LLP, 190 South LaSalle Street, Chicago, Illinois 60603, as soon as practicable
after the satisfaction of the closing conditions for such Additional Closing, in
each case, at such time as shall be agreed upon by the Parties.  The date on
which each Additional Closing occurs is called an “Additional Closing Date”.

 

2.2           Initial Closing.  At the Initial Closing:

 

(a)           the Company shall issue and deliver to the Purchaser (i) a warrant
certificate representing the Warrant, duly registered in the name of the
Purchaser or its nominee and (ii) the Initial Note, duly registered in the name
of the Purchaser or its nominee, against payment by the Purchaser of Five
Hundred Thousand Dollars ($500,000.00) as the purchase price therefor (such
amount to be delivered by the Purchaser by wire transfer to such account of the
Company as has been designated in writing by the Company);

 

(b)           the Company shall execute and deliver to the Purchaser the
Stockholder Agreement (as executed by each of the Persons contemplated to be a
party thereto); and

 

(c)           the Company shall cause to be delivered to the Purchaser a duly
executed copy of the Legal Opinion.

 

2.3           Additional Closings.

 

(a)           The obligations of the Purchaser to purchase the Second Note, the
Third Note and the Fourth Note at each Additional Closing are subject to
satisfaction (or written waiver) at or prior to such Additional Closing of the
following conditions:

 

(i)            The Company shall have provided the Purchaser with evidence
reasonably satisfactory to the Purchaser of the occurrence of the Second Funding
Threshold, the Third Funding Threshold or the Fourth Funding Threshold (as
applicable).

 

5

--------------------------------------------------------------------------------


 

(ii)           The representations and warranties of the Company contained in
Article 4 of this Agreement (as supplemented and amended in accordance with
Section 6.5(c)) shall be accurate, true and correct on and as of the Additional
Closing Date, and the events or circumstances underlying the need for such
supplements or amendments shall not have a Material Adverse Effect on the
Company.

 

(iii)          All acts or covenants required hereunder to be performed by the
Company at or prior to the Additional Closing shall have been fully performed by
it in all material respects.

 

(iv)          The Company shall have provided the Purchaser sufficient
opportunity to ask questions and receive answers from the officers of the
Company regarding the Securities, the Company and its business, prospects and
financial condition, for purposes of Purchaser providing the representation and
warranty contained in Section 3.5 hereof.

 

(v)           The Company shall have delivered to the Purchaser a certificate of
the Company dated as of the Additional Closing Date, executed by a duly
authorized officer of the Company, certifying as to the satisfaction of the
conditions set forth in Sections 2.3(a)(i), 2.3(a)(ii), 2.3(a)(iii) and
2.3(a)(iv).

 

(b)           The obligations of the Company to issue the Second Note, the Third
Note and the Fourth Note at each Additional Closing are subject to satisfaction
(or written waiver) at or prior to such Additional Closing of the following
conditions:

 

(i)            The representations and warranties of the Purchaser contained in
Article 3 of this Agreement, subject however to Section 2.3(a)(iv), shall be
accurate, true and correct in all material respects at and as of the Additional
Closing Date.

 

(ii)           All acts or covenants required hereunder to be performed by the
Purchaser at or prior to the Additional Closing shall have been fully performed
by it in all material respects.

 

(iii)          The Purchaser shall have delivered to the Company a certificate
of the Purchaser dated as of the Additional Closing Date, executed by a duly
authorized officer of the Purchaser, certifying as to the satisfaction of the
conditions set forth in Sections 2.3(b)(i) and 2.3(b)(ii).

 

(c)           At each Additional Closing, the Company shall issue and deliver to
the Purchaser the Second Note, the Third Note or the Fourth Note (as
applicable), in each case, duly registered in the name of the Purchaser or its
nominee, against payment by the Purchaser of Five Hundred Thousand Dollars
($500,000.00) as the purchase price therefor (such amount to be delivered by the
Purchaser by wire transfer to such account of the Company as has been designated
in writing by the Company).

 

6

--------------------------------------------------------------------------------


 

2.4           Further Assurances.  The Purchaser, on the one hand, and the
Company, on the other hand, shall use all reasonable efforts to take all such
other actions as may be necessary or desirable to carry out the purposes of this
Agreement.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

As an inducement to the Company to enter into this Agreement and the Stockholder
Agreement, the Purchaser hereby represents and warrants to the Company as
follows:

 

3.1           Organization and Qualification.  The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Minnesota.

 

3.2           Authorization.  The Purchaser has the requisite power and
authority and has taken all required corporation action necessary to permit it
to execute and deliver this Agreement and the Warrant and to carry out its
obligations hereunder and thereunder The execution and delivery of this
Agreement and the Warrant by the Purchaser and the consummation by the Purchaser
of the transactions contemplated hereby and thereby to be performed by it have
been duly authorized by all necessary corporate action on the part of the
Purchaser, and no other corporate proceedings on the part of the Purchaser are
necessary to authorize this Agreement, the Warrant or any of such transactions. 
Each of this Agreement and the Warrant has been duly executed and delivered by
the Purchaser and constitutes a legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or other similar laws relating to the enforcement of creditors’
rights generally or by general principles of equity, regardless of whether such
enforceability is considered at law or in equity.

 

3.3           No Conflict.  The execution, delivery and performance of this
Agreement and the Warrant by the Purchaser is not a breach or violation of, and
does not conflict with or constitute, with or without the passage of time or the
giving of notice (or both), a default under, its Articles of Incorporation or
its Bylaws.

 

3.4           Accredited Purchaser.  The Purchaser is an “Accredited Investor”
as defined in  Regulation D under the Securities Act because the Purchaser is a
corporation, not formed for the specific purpose of acquiring the Securities,
having total assets in excess of $5,000,000, whose purchase is directed by a
“Sophisticated Person” (as defined in Regulation D under the Securities Act) who
has such knowledge and experience in financial and business matters that he or
she is capable of evaluating the merits and risks of the prospective investment.

 

3.5           Opportunity for Review of Company Information.  The Purchaser
acknowledges that it has had the opportunity to ask questions of and receive
answers from officers of the Company regarding the Securities, the Company and
its business, prospects and financial condition.

 

7

--------------------------------------------------------------------------------


 

3.6           Investment Intent.  The Purchaser is acquiring the Securities for
purposes of investment only, for its own account and with no intention of
distributing any portion thereof in violation of applicable federal or state
securities laws.

 

3.7           Legend.  The Purchaser acknowledges and agrees that the Company is
authorized to imprint on all certificates and instruments evidencing the
Securities and on any certificates or instruments issued in replacement or
exchange for those Securities, and agrees to comply with any legend provided in
any of the Related Documents to be imprinted on such certificates and
instruments.  At the request of the holder of any certificate or instrument
evidencing any of the Securities or any certificate or instrument issued in
replacement or exchange for any certificate or instrument evidencing any of the
Securities, the foregoing legend shall be removed by the Company from such
certificate or instrument if the Securities evidenced thereby have been
registered under the Securities Act or have become eligible for resale pursuant
to Rule 144(k) under the Securities Act.

 

3.8           Experience; Financial Condition.  The Purchaser has such
experience in investing in securities of private companies, and has such
knowledge and experience in financial and business matters, that it is capable
of evaluating the merits and risks of acquisition of the Securities and
protecting its own interests in connection therewith, and of making an informed
investment decision with respect thereto.  The Purchaser’s financial condition
is such that it is able to bear the risk of holding the Securities for an
indefinite period of time and the risk of loss of the Purchaser’s entire
investment in the Securities.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As an inducement to the Purchaser to enter into and perform this Agreement, the
Company represents and warrants to the Purchaser as follows:

 

4.1           Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has the requisite corporate power and authority, and has all
necessary governmental approvals, to own or lease and operate its properties and
to carry on its business as it is currently conducted (exclusive, however, of
any such governmental approval the absence of which would not, and could not
reasonably be anticipated to, have a Materially Adverse Effect on the Company). 
The Company has made available to the Purchaser true, correct and complete
copies of the Articles of Incorporation and Bylaws of the Company, including all
amendments, restatements and other modifications thereto or thereof, as in
effect immediately prior to the execution and delivery of this Agreement. 
Except as set forth on Schedule 4.1, the Company is duly licensed or qualified
or qualified as a foreign corporation in every jurisdiction in which the nature
of the business transacted by it or the character of the properties owned or
leased by it requires such qualification (exclusive, however, of any such
license or qualification the absence of which would not, and could not
reasonably be anticipated to, have a Materially Adverse Effect on the Company).

 

8

--------------------------------------------------------------------------------


 

4.2           Authorization; Issuance of Warrant Shares.

 

(a)           The Company has the requisite power and authority and has taken
all required corporation action necessary to permit it to execute and deliver
this Agreement and the Related Documents and to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement and the
Related Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby to be performed by it have been
duly authorized by all necessary corporate action on the part of the Company,
and no other corporate proceedings on the part of the Company are necessary to
authorize any of this Agreement and the Related Documents or any of such
transactions.  Each of this Agreement, the  Warrant, the Initial Note and the
Stockholder Agreement has been duly executed by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization or other similar laws
relating to the enforcement of creditors’ rights generally or by general
principles of equity, regardless of whether such enforceability is considered at
law or in equity.  Each of the Second Note, the Third Note and the Fourth Note
will be duly executed by the Company in accordance with the terms of this
Agreement, and at such time of such execution, each such Note will constitute a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization or other similar laws
relating to the enforcement of creditors’ rights generally or by general
principles of equity, regardless of whether such enforceability is considered at
law or in equity.

 

(b)           The Warrant Shares have been duly reserved for issuance upon
exercise of the Warrant and, when so issued, will be duly authorized, validly
issued and outstanding, fully paid and nonassessable shares of Common Stock.

 

4.3           No Conflict.  The execution, delivery and performance of this
Agreement and the Related Documents by the Company does not or will not (as
applicable) violate (a) any provision of the Articles of Incorporation or Bylaws
of the Company or (b) any Applicable Law, regulation, order, judgment or decree,
or result in the breach of or constitute a default (or an event which, with
notice or lapse of time or both would constitute a default) under any agreement,
instrument or understanding to which the Company is a party, except, in the case
of Section 4.3(b), for any breaches or defaults that would not, and could not
reasonably be anticipated to, have a Materially Adverse Effect on the Company.

 

4.4           Capitalization.

 

(a)           As of the Initial Closing Date, the authorized capital stock of
the Company consists of 5,000,000 shares of Common Stock, of which (i) 931,500
shares of Common Stock are issued and outstanding (all of which issued and
outstanding shares of Common Stock are held of record by the Persons and in the
amounts set forth on Schedule 4.4(a)), (ii) 150,000 shares of Common Stock are
reserved for issuance upon exercise of Employee Options, and (iii) the Warrant
Shares are reserved for issuance upon exercise of the Warrant.

 

9

--------------------------------------------------------------------------------


 

(b)           As of the Initial Closing Date, Employee Options exercisable for
95,464 shares of Common Stock have been issued by the Company (all of which
Employee Options are held of record by the Persons and in the amounts set forth
on Schedule 4.4(b)).

 

(c)           As of the Initial Closing Date, all of the outstanding shares of
Common Stock are validly issued, fully paid and nonassesable.

 

(d)           Except as set forth on Schedule 4.4(d), as of the Initial Closing
Date, except as contemplated by this Agreement and each of the Related
Documents, (i) the Company has not issued or granted (or agreed or otherwise
committed to issue or grant), and there are not otherwise outstanding, any
shares of Common Stock or other securities issued by the Company and (ii) there
are no existing options, warrants, conversion privileges or other rights,
agreements, arrangements or commitments obligating the Company to issue or sell
any shares of Common Stock or other securities to be issued by the Company or
securities or obligations of any kind exercisable for, convertible into or
exchangeable for any shares of Common Stock or other securities to be issued by
the Company.

 

4.5           Compliance With Securities Laws.

 

(a)           As of the Initial Closing Date, all of the outstanding shares of
Common Stock and other securities of the Company have been issued in accordance
with the registration or qualification provisions of the Securities Act and any
relevant state securities laws, or pursuant to valid exemptions therefrom.

 

(b)           Subject to the accuracy of the Purchaser’s representations
contained herein, the offer, sale and issuance of the Warrant and the Notes
hereunder and the issuance and delivery of any of the Warrant Shares upon
exercise of the Warrant, when exercised in accordance with the terms of such
Warrant, do not and will not (as applicable) require registration under the
Securities Act or any state securities laws.

 

4.6           Voting Agreement.  Except for the Stockholder Agreement and as set
forth on Schedule 4.6, the Company is not a party or otherwise subject to any
agreement or understanding, and to the Company’s knowledge, there is no
agreement or understanding between any Persons, that affects or relates to the
voting or transfer of shares of the capital stock of the Company.

 

4.7           Subsidiaries.  Except as set forth on Schedule 4.7, (a) the
Company does not have any Subsidiary nor does it own or control, directly or
indirectly, any interest in any other Person, and (b) the Company is not a
participant in any joint venture, partnership or similar arrangement. 

 

4.8           Financial Statements; Undisclosed Liabilities.

 

(a)           Schedule 4.8 sets forth a true and complete copy of (i) the
unaudited balance sheet of the Company, dated as of September 30, 2004 (the
“Balance Sheet”), (ii) the unaudited statement of profit and loss of the Company
for the period from January 1, 2004 through September 30, 2004 (the “Income
Statement”) and (iii) the unaudited statement of cash flows of the Company for
the period from January 1, 2004 through September 30, 2004 (the

 

10

--------------------------------------------------------------------------------


 

“Cash Flow Statement” and, together with the Balance Sheet and the Income
Statement, the “Financial Statements”).  The Financial Statements present fairly
in all material respects the financial condition of the Company as of
September 30, 2004 and the results of operations and cash flows of the Company
for the period covered thereby, subject to normal year-end accounting
adjustments and the absence of footnote disclosure.  Except as set forth on
Schedule 4.8, the Financial Statements were prepared in accordance with GAAP.

 

(b)           Except as set forth on the Balance Sheet (including any notes
thereto), the Company has no liabilities or obligations other than liabilities
or obligations incurred by the Company after September 30, 2004 in the ordinary
course of its business.

 

4.9           No Materially Adverse Changes.  Since September 30, 2004, except
as set forth on Schedule 4.9, (a) to the Company’s knowledge, there has not been
any Materially Adverse Change with respect to the Company and (b) the Company
has not declared or paid any dividend or authorized or made any other
distribution upon or with respect to any of the shares of Common Stock or any
other securities of the Company.

 

4.10         Litigation.  Except as set forth on Schedule 4.10, there are no
actions, suits, proceedings or orders, at law or in equity, pending or (to the
Company’s knowledge) threatened against the Company, and, to the Company’s
knowledge, there are no investigations pending or threatened against the Company
before or by any Governmental Authority.

 

4.11         Operating Consents.  Except as set forth on Schedule 4.11, to the
Company’s knowledge, the Company has all Consents, whether issued or granted by
any Governmental Authority or other Person, necessary for the conduct of its
business as currently conducted (such Consents, collectively, the “Operating
Consents”), excluding those Consents the failure of which to have would not, and
could not reasonably be anticipated to, have a Materially Adverse Effect on the
Company.  Except as set forth on Schedule 4.11, the Company is not in default
under any of the Operating Consents, except for those defaults which would not,
and could not reasonably be anticipated to, have a Materially Adverse Effect on
the Company.

 

4.12         Certain Violations or Defaults of Governing Documents of the
Company.  The Company is not in violation or default of any provision of its
Articles of Incorporation or its Bylaws.

 

4.13         Owned Real Property.  Except as set forth on Schedule 4.13, the
Company does not own any real property.

 

4.14         Real Property Leases.  Set forth on Schedule 4.14 is a list of all
agreements pursuant to which real property is leased to the Company.  Except as
set forth on Schedule 4.14, there exists no event of default (nor any event
which with notice or lapse of time would constitute an event of default) with
respect to any such agreement by the Company, except for those defaults which
would not, and could not reasonably be anticipated to, have a Materially Adverse
Effect on the Company.  Except as set forth on Schedule 4.14, each such
agreement is in full force and effect and is enforceable against the applicable
lessor in accordance with its terms.

 

4.15         Agreements; Actions.

 

11

--------------------------------------------------------------------------------


 

(a)           Set forth on Schedule 4.15(a) is a list of each written agreement
to which the Company is a party or is otherwise bound as of the Initial Closing
Date:

 

(i)            constituting a Claim Proceeds Purchase Agreement;

 

(ii)           under which it has created, incurred, assumed, or guaranteed (or
may create, incur, assume, or guarantee) indebtedness for borrowed money or
capitalized lease obligations involving more than $50,000 or pursuant to which a
lien is or may be imposed on any of the assets of the Company (other than in the
ordinary course of business of the Company); and

 

(iii) for the making of any loan or advance of funds by the Company to any
Person (other than Claim Proceeds Purchase Agreements and ordinary advances to
employees for travel expenses).

 

(b)           Prior to entering into any Claim Proceeds Purchase Agreement with
any Person whose primary place of residence or business is located in a state
(the “Applicable State”) in which there are no Persons with which the Company
had previously entered into a Claim Proceeds Purchase Agreement, the Company (i)
consulted with legal counsel (which may or may not be licensed to practice in
the Applicable State) with respect to the validity and enforceability of Claim
Proceeds Purchase Agreements under the Applicable Law of the Applicable State
and (ii) on the basis of such legal consultations, among other factors,
attempted in good faith to make a considered business judgment with respect to
the advisability of entering into such Claim Proceeds Purchase Agreement.

 

(c)           Except as set forth on Schedule 4.15(c), the Company has not: (i)
received any written claims from any Persons asserting that any Claim Proceeds
Purchase Agreement is not valid or enforceable under Applicable Law; or (ii)
otherwise received any written notice which is in turn validated by legal
counsel of any change in Applicable Law of any state or of any change in the
interpretation or application of Applicable Law of any state with respect to the
enforceability of any Claim Proceeds Purchase Agreement in such state (other
than, in the case of each of clauses (i) and (ii), any such written claims or
changes in Applicable Law of any state or any change in the interpretation or
application of Applicable Law of any state that have not, and could not
reasonably anticipated to, have a Materially Adverse Effect on the Company.

 

4.16         Related Party Transactions.  Except as set forth on Schedule 4.16,
and except for employment agreements and director indemnification agreements,
(a) the Company has not entered into any agreement, arrangement or transaction
with (i) any employee, officer, director or stockholder of the Company (each
such Person, for purposes of this Section 4.16, an “Affiliate”), (ii) any member
of the immediate family of any such Affiliate or (iii) any Person in which such
Affiliate has any direct or indirect ownership interest, and (b) none of the
Affiliates owns any property or right, tangible or intangible, which is used in
the Company’s business.

 

4.17         Employee Benefit Plans.  Except as set forth in Schedule 4.17, the
Company does not have any employee benefit plan as defined in the Employee
Retirement Income Security Act of 1974, as amended.

 

12

--------------------------------------------------------------------------------


 

4.18         Taxes.  Except as set forth on Schedule 4.18, (a) the Company has
prepared and filed all tax returns required to be filed by it, which tax returns
are true, correct and complete, (b) the Company has paid or made provision for
the payment of all taxes that are due or claimed to be due from it by any
Governmental Authority, (c) there are no liens for taxes upon any assets,
tangible or intangible, of the Company, (d) there are no pending claims,
disputes or questions related to, or claims for, taxes of the Company and (e)
the Company has not granted any extension of the period of limitation applicable
to any claim for Taxes.

 

4.19         Employment and Labor Matters.

 

(a)           Schedule 4.19(a) sets forth a list of all directors, officers and
employees of the Company as of the Initial Closing Date.

 

(b)           Except as set forth on Schedule 4.19(b), (i) the Company is not
bound by or subject to (and none of the assets or properties of the Company is
bound by or subject to) any contract, commitment or arrangement with any labor
union, and no labor union has requested or has sought to represent any of the
employees, representatives or agents of the Company, and (ii) there is no strike
or other labor dispute involving the Company pending, or to the Company’s
knowledge, threatened, which would have, or could reasonably be anticipated to
have, a Materially Adverse Effect on the Company, nor to the Company’s knowledge
is there any labor organization activity involving the employees of the Company.

 

4.20         Title to Property and Assets.  Except as set forth on
Schedule 4.20, the Company owns its property and assets free and clear of any
and all Encumbrances, except Encumbrances that have arisen in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets.

 

4.21         Insurance.  Set forth on Schedule 4.21 is a complete list and full
and fair description (inclusive of the amount of coverage and deductibles or
co-insurance) of each and all of the insurance policies maintained by, or for
the benefit of, the Company.

 

4.22         Regulation U.  None of the activities or operations of the Company
are subject to any provisions of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221).

 

4.23         Investment Company Act.  The Company is not required to be
registered as an investment company under the Investment Company Act of 1940, as
amended, or the regulations promulgated thereunder.

 

4.24         Disclosure.  The representations and warranties made or contained
in this Agreement, and the certificates executed or delivered in connection
herewith, are accurate and do not omit any fact required to be stated therein or
necessary in order to make such representations, warranties or certificates not
misleading in light of the circumstances in which they were made or delivered.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 5

 

EXPENSES, TAXES AND OTHER MATTERS

 

5.1           Expenses.  If the Securities Purchase shall be consummated, the
Company shall promptly reimburse the Purchaser’s out-of-pocket expenses
(including legal fees), incurred in connection with the negotiation,
documentation and execution of this Agreement and the other agreements,
documents and instruments contemplated hereby and the performance of the
transactions contemplated hereby and thereby, up to a maximum of Fifteen
Thousand Dollars ($15,000.00).  Except as provided in the preceding sentence,
each of the Purchaser and the Company shall bear its own expenses in connection
with this Agreement and the transactions contemplated hereby.

 

5.2           Taxes Arising from Securities Purchase.  The Purchaser, on the one
hand, and the Company, on the other hand, shall equally bear the cost of all
sales, transfer and other similar taxes that result from or are occasioned by
the Securities Purchase.

 

5.3           Notification of Certain Matters.  Each Party shall give prompt
written notice to the other of any material failure of such Party, or any
officer, director, employee or agent thereof, to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by him/her/it
hereunder.  Company shall give immediate notice to the Purchaser of (and shall
promptly provide the Purchaser with copies of all relevant material related to):
(i) any claims known to the Company from any Persons asserting that any Claim
Proceeds Purchase Agreement is not valid and enforceable under Applicable Law;
or (ii) any notice or information known to the Company concerning a change in
the Applicable Law or a change in the interpretation or application of
Applicable Law that would have a Material Adverse Effect on the Company.

 

5.4           Certain Additional Covenants.  At any time during which the
Purchaser owns any outstanding Notes or the Warrant:

 

(a)           Prior to entering into any Claim Proceeds Purchase Agreement with
any Person whose primary place of residence or business is located in a state in
which there are no Persons with which the Company had previously entered into a
Claim Proceeds Purchase Agreement, the Company shall (i) consult with legal
counsel (which may or may not be licensed to practice in the Applicable State)
with respect to the validity and enforceability of Claim Proceeds Purchase
Agreements under the Applicable Law of the Applicable State and (ii) on the
basis of such legal consultations, among other factors, attempt in good faith to
make a considered business judgment with respect to the advisability of entering
into such Claim Proceeds Purchase Agreement.

 

(b)           The Company shall cause to be done all things necessary to
maintain, preserve and renew its corporate existence and all material licenses,
authorizations and permits necessary to the conduct of its business.

 

(c)           The Company shall apply for and continue in force adequate
insurance covering risks of such types and in such amounts as are customary for
corporations of similar size engaged in similar lines of business.

 

14

--------------------------------------------------------------------------------


 

(d)           The Company shall pay and discharge, when due and payable, all
taxes, assessments and governmental charges imposed upon its properties or upon
the income or profits therefrom (in each case before the same becomes delinquent
and before penalties accrue thereon) unless the same is being contested in good
faith and by appropriate proceedings and adequate reserves (as determined in
accordance with GAAP, consistently applied) have been established on its books
with respect thereto.

 

(e)           The Company shall pay and discharge, when due and payable, all
interest and principal amounts payable under the Notes and any other
indebtedness of the Company (in each case before the same becomes delinquent and
before penalties accrue thereon), subject to the terms and conditions of the
Notes and such other indebtedness, unless the same is being contested in good
faith and by appropriate proceedings and adequate reserves (as determined in
accordance with GAAP, consistently applied) have been established on its books
with respect thereto.

 

5.5           Attendance at Board Meetings, Executive Committee Meetings and
Stockholder Meetings.  At any time during which the Purchaser owns any
outstanding Notes or the Warrant, the Purchaser shall have the right to
designate one of its directors, officers or other representatives to (a) attend
all meetings of the Board of Directors, the Executive Committee and the
stockholders of the Company, in each case in a nonvoting observer capacity, (b)
receive notice of such meetings and (c) receive the information provided by the
Company to the Board of Directors, the Executive Committee and the stockholders
of the Company for such meetings (as applicable).  If, at any time, the
Purchaser owns neither any outstanding Notes nor the Warrant, all of the
Purchaser’s rights and entitlements set forth in this Section 5.5 shall
thereafter expire.

 

5.6           Designation of Director.  At any time during which the Purchaser
owns any outstanding Notes or the Warrant, the Purchaser shall have the right,
at its option, by providing written notice to the Chief Executive Officer of the
Company, to designate one member of the Board of Directors.  If the Purchaser
exercises such right in accordance with the previous sentence, then the Person
designated by the Purchaser shall be elected as a member of the Board of
Directors in accordance with the terms of (i) this Section 5.6 and (ii)
Section 2.1 of the Stockholder Agreement.

 

(a)           Subject to Section 5.6(c), any director designated by the
Purchaser pursuant to this Section 5.6 shall be removed from the Board of
Directors, with or without cause, at the written request of the Purchaser, and,
subject to Section 78.335 of the Nevada General Corporation Law, under no other
circumstances.

 

(b)           Subject to Section 5.6(c), if any director designated by the
Purchaser pursuant to this Section 5.6 for any reason ceases to serve on the
Board of Directors during his or her term of office, the resulting vacancy on
the Board of Directors shall be filled by an individual designated by the
Purchaser.

 

(c)           If, at any time, the Purchaser owns neither any outstanding Notes
nor the Warrant, the Purchaser shall become ineligible to designate or remove an
individual to or from a directorship of the Company pursuant to this
Section 5.6, and all rights and entitlements

 

15

--------------------------------------------------------------------------------


 

hereunder to designate or remove an individual to or from such directorship
shall thereafter expire.  Notwithstanding any of the foregoing, if, at any time,
the Purchaser owns neither any outstanding Notes nor the Warrant, and an
individual designated by the Purchaser pursuant to this Section 5.6 is then
serving as a director of the Company, such individual shall hold office as
director until his or her successor is elected and qualified in accordance with
the Bylaws of the Company or until his or her earlier resignation or removal in
accordance with the Bylaws of the Company.

 

5.7           Information Rights.

 

(a)           Financial Statements.

 

(i)            Monthly Financial Statements.  Within thirty (30) days of the end
of each month, the Company shall deliver to the Purchaser an unaudited balance
sheet, an unaudited profit and loss statement and an unaudited statement of cash
flows for and as of the end of such month, each prepared in accordance with
GAAP, except that no notes need to be attached to such statements and year-end
audit adjustments do not need to be made.

 

(ii)           Quarterly Financial Statements.  Within sixty (60) days of the
end of each of the first three fiscal quarters, the Company shall deliver to the
Purchaser an unaudited balance sheet, an unaudited profit or loss statement and
an unaudited statement of cash flows for and as of the end of such fiscal
quarter, each prepared in accordance with GAAP, except that no notes need to be
attached to such statements and year-end audit adjustments do not need to be
made.

 

(iii)          Annual Financial Statements.  Within ninety (90) days of the end
of each fiscal year, the Company shall deliver to the Purchaser an audited
balance sheet, an audited profit or loss statement and an audited statement of
cash flows for and as of the end of such fiscal year, each prepared in
accordance with GAAP.

 

(b)           Inspection and Copying of Records.  Upon reasonable written
request by the Purchaser, the Purchaser shall have the right during normal
business hours to inspect and copy such Company documents (at the expense of the
Purchaser) as have been reasonably requested; provided, however, that nothing
herein shall obligate the Company to take any actions that would unreasonably
interrupt the normal course of the Company’s business.

 

(c)           Expiration of Purchaser’s Information Rights.  If, at any time,
the Purchaser owns neither any outstanding Notes nor the Warrant, all of the
Purchaser’s rights and entitlements set forth in Sections 5.7(a) and 5.7(b)
shall thereafter expire.

 

5.8           Stockholder Agreement.

 

(a)           The Purchaser covenants that, if at any time the Purchaser
exercises the Warrant, in whole or in part, to purchase any shares of Common
Stock, then the Purchaser shall, prior to or simultaneously with such exercise,
execute and deliver to the Company and each Stockholder (as defined in the
Stockholder Agreement) a counterpart of the Stockholder

 

16

--------------------------------------------------------------------------------


 

Agreement, in form and substance reasonably agreeable to the Company, pursuant
to which the Purchaser agrees to be bound by, and to comply with, all provisions
of the Stockholder Agreement as a Stockholder.

 

(b)           Each Party agrees that, if at any time the Purchaser exercises the
Warrant, in whole or in part, for LLC Interests of the LLC (as such terms are
defined in the Warrant), as contemplated by the provisions of Section 1(b)(ii)
of the Warrant, then the LLC Interests issued to the Purchaser in connection
with such exercise shall be subject to the same rights and obligations set forth
in the Stockholder Agreement as if such LLC Interests were equivalent to that
number of shares of Common Stock that otherwise would have been issued to the
Purchaser upon such exercise of such Warrant.

 

5.9           Confidentiality.

 

(a)           Each Party agrees that, except with the prior written permission
of the other Party, it shall at all times keep confidential, and not divulge,
furnish or make accessible to anyone (other than its counsel, accountants and
other representatives with a need to know), or use to establish or conduct any
business or operations in competition with the business of the other Party, any
confidential information, knowledge or data concerning or relating to the
business or financial affairs of the other Party to which such Party has been or
shall become privy by reason of this Agreement or discussions or negotiations
relating to this Agreement or any actions taken by a Party in compliance with
the terms and conditions of this Agreement (such confidential information,
knowledge or data, whether communicated in writing or orally, is hereinafter
sometimes referred to as “Confidential Information,” and all documents
containing any such confidential information, knowledge or data is hereinafter
sometimes referred to as “Confidential Documents”), and upon request, the Party
that has received Confidential Information from the other Party will return to
the Party providing the same all Confidential Documents (and all copies thereof)
in its possession, or will certify to such providing Party that all such
Confidential Documents not returned have been destroyed.  Confidential
Information shall not include any information, knowledge or data that a Party
can demonstrate: (i) was already in such Party’s possession prior to
negotiations related to this Agreement or the transactions contemplated hereby;
(ii) is or becomes publicly and openly known or otherwise in the public domain
through no fault of such Party; (iii) is received by such Party in a
nonconfidential manner from a third party having the right to disclose such
information or (iv) is required to be disclosed in order for the Purchaser to
comply with any federal securities or other Applicable Laws.  Notwithstanding
anything else contained herein to the contrary, the provisions of this
Section 5.9 shall survive any termination of this Agreement.

 

(b)           Notwithstanding any other provision of this Agreement, it is
understood and agreed that the remedy of indemnity payments pursuant to
Article 6 and other remedies at law would be inadequate in the case of any
breach of the covenants contained in this Section 5.9.  Accordingly, each Party
shall be entitled, without limiting its other remedies and without the necessity
of proving actual damages or posting any bond, to equitable relief, including
the remedy of specific performance or injunction, with respect to any breach or
threatened breach of such covenants and each Party consents to the entry
thereof.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 6

 

INDEMNITIES

 

6.1           Survival of Representations and Warranties.  All representations
and warranties made by the Purchaser or the Company in this Agreement shall
survive the Initial Closing and each Additional Closing until such time as the
Purchaser no longer owns any outstanding Notes.  For purposes of this Article 6,
all representations and warranties of the Parties set forth in this Agreement
shall be deemed to have been made by such Parties exclusively on and as of the
Initial Closing Date and (as supplemented and amended in accordance with
Section 6.5(c)) on and as of each Additional Closing Date.

 

6.2           Company to Indemnify.  Subject to the limitations in this
Article 6, the Company, agrees to indemnify and hold harmless the Purchaser and
its directors, officers, employees and agents from and against all claims,
losses, liabilities and expenses, including reasonable counsel fees and expenses
(collectively referred to as “Losses”) which may be suffered or incurred by any
of them as a result of a breach of (a) any representation or warranty of the
Company contained in this Agreement or (b) any covenant of the Company contained
in this Agreement.

 

6.3           Purchaser to Indemnify.  Subject to the limitations in this
Article 6, the Purchaser hereby agrees to indemnify and hold harmless the
Company and its directors, officers, employees and agents from and against all
Losses which may be suffered or incurred by any of them as a result of a breach
of (a) any representation or warranty of the Purchaser contained in this
Agreement or (b) any covenant of the Purchaser contained in this Agreement.

 

6.4           Claims.  As promptly as is reasonably practicable after becoming
aware of a claim for indemnification under this Agreement, the indemnified Party
shall give notice to the indemnifying Party of such claim, which notice shall
specify the facts alleged to constitute the basis for such claim, the
representations, warranties, covenants and obligations alleged to have been
breached and the amount that the indemnified Party seeks hereunder from the
indemnifying Party, together with such information as may be necessary for the
indemnifying Party to determine that the limitations in Section 6.5 have been
satisfied or do not apply; provided, however, that the failure of the
indemnified Party to give such notice shall not relieve the indemnifying Party
of its obligations under this Article 6 except to the extent (if any) that the
indemnifying Party shall have been prejudiced thereby.

 

6.5           Certain Limitations.

 

(a)           Basket.  Neither the Company, considered as a Party on one hand,
nor the Purchaser, considered as a Party on the other hand, shall be required to
indemnify the other such Party (or any related indemnified Persons) for any
Losses relating to any matter subject to indemnification under this Article 6
unless, and only to the extent that, such Losses exceed, in the aggregate, Fifty
Thousand Dollars ($50,000) (the “Basket Amount”).

 

(b)           Inapplicability of Basket.  Notwithstanding anything else
contained herein to the contrary, the Basket Amount shall not apply to any
breach of this Agreement constituting fraud, any intentional misstatement, any
breach referred to in clause (b) of Section 6.2 above, any breach referred to in
clause (b) of Section 6.3 above or any breach of any of the Related Documents.

 

18

--------------------------------------------------------------------------------


 

(c)           Schedules and Additional Closings.  The Company shall, from time
to time prior to or at each Additional Closing, by notice in accordance with the
terms of this Agreement, supplement or amend any Schedule hereto in order to
correct any matters which would constitute a breach of any representation,
warranty, covenant or obligation contained herein.

 

(d)           Surrender of Notes.  If the Company is obligated to indemnify the
Purchaser for any Losses in accordance with the terms and conditions of this
Article 6, then upon the payment of such Losses by the Company to the Purchaser,
the Purchaser shall surrender to the Company a Note or Notes representing an
aggregate principal amount that is equivalent to the amount of such Losses, it
being understood that:

 

(i)            the Initial Note shall be surrendered prior to the Second Note,
the Second Note shall be surrendered prior to the Third Note and the Third Note
shall be surrendered prior to the Fourth Note;

 

(ii)           if the amount of such Losses is lesser than the aggregate face
value  of the surrendered Notes, then upon the surrender of any such Note, the
Company shall issue to or on the order of the Purchaser a replacement note
having an aggregate face value that is equivalent to the remaining principal
amount on such Note that has not been surrendered by the Purchaser; and

 

(iii) the surrender of Notes pursuant to this Section 6.5(f) shall not be deemed
to constitute an optional prepayment subject to the terms of Section 5.1 of such
Notes.

 

(e)           No Speculative, Incidental, etc. Damages.  In no event shall
either Party have any liability under this Agreement or otherwise in connection
with the transactions contemplated hereby for any special, speculative,
incidental, punitive, indirect or consequential damages or for lost profits.

 

6.6           Exclusive Remedy.  The sole and exclusive remedy at law of each of
the Parties in any cause of action based thereon against the other Party for any
inaccuracy, misrepresentation or default in, or breach of, any of the
representations, warranties, covenants or other agreements given or made by
either Party in this Agreement shall be as set forth in this Article 6 and in
Section 5.9.  To the extent either Party or any of its affiliates has any Losses
(a) for which it may assert any other right to indemnification, contribution or
recovery from the other Party (whether under this Agreement or under any common
law theory or any statute or other Applicable Law, or otherwise) and (b) that
have resulted from any inaccuracy, misrepresentation or default in, or breach
of, any of the representations, warranties, covenants or other agreements given
or made by the other Party in this Agreement, such Party hereby waives, releases
and agrees not to assert such right, and such Party agrees to cause each of its
affiliates to waive, release and agree not to assert such right, regardless of
the theory upon which any claim may be based, including contract, equity, tort,
fraud, warranty, strict liability or any other theory of liability except to the
extent such claims are based upon actual fraud.

 

19

--------------------------------------------------------------------------------


 

6.7           Subrogation.  Upon making any payment to an indemnified Party in
respect of any Loss, the indemnifying Party will, to the extent of such payment,
be subrogated to all rights of the indemnified Party against any third party in
respect of the Losses to which such payment relates.  Such indemnified Party and
indemnifying Party will execute upon request all instruments reasonably
necessary to evidence or further perfect such subrogation rights.

 

6.8           Insurance.  To the extent the amount of any Losses has been
reduced as a consequence of any insurance proceeds actually received, either
Party’s entitlement to recover such Losses hereunder shall be reduced
accordingly.

 

ARTICLE 7

 

GENERAL PROVISIONS

 

7.1           Public Statements.

 

(a)           The Purchaser may be required to make, and on occasion not to
make, disclosures under the federal securities laws and other Applicable Laws. 
Accordingly, the Company shall not make any public announcement or statement
that mentions by name or otherwise identifies the Purchaser with respect to the
Securities Purchase, this Agreement, any related transaction or any other
subject without the approval of the Purchaser.  The Company agrees to cooperate
with the Purchaser and its legal counsel in preparing any public announcement or
statement that, in the sole discretion of the Purchaser or its counsel, is
required to be made under Applicable Law.

 

(b)           Neither the Purchaser nor any of its affiliates shall make any
public announcement or statement that mentions by name or otherwise identifies
the Company with respect to the Securities Purchase, this Agreement, any related
transaction or any other subject without the approval of the Company, which
approval shall not be unreasonably withheld; provided, however, that the
Purchaser shall be entitled to make any public announcement, statement or
disclosure that, in the sole opinion of the Purchaser or its legal counsel, is
required under any federal securities laws or other Applicable Laws.

 

7.2           Notices.  All notices and other communications required or
provided for hereunder shall be in writing and shall be sufficiently given if
made by hand delivery, by telecopier, by recognized overnight courier service or
by registered or certified mail (postage prepaid and return receipt requested)
to the intended Party at the following applicable address (or at such other
address for a Party as shall be specified by it by like notice given by such
Party to the other Party):

 

20

--------------------------------------------------------------------------------


 

If to the Purchaser:

Winmark Corporation
4200 Dahlberg Drive
Suite 100
Minneapolis, Minnesota 55422-4837
Facsimile: (763) 520-8410

 

 

With a copy to:

Lindquist & Vennum P.L.L.P.
4200 IDS Center, 80 South 8th Street
Minneapolis, Minnesota 55402-2205
Attn: Jonathan R. Flora, Esq.
Facsimile: (612) 371-3207

 

 

If to the Company:

BridgeFunds Limited
13911 Ridgedale Drive
Suite 110
Minnetonka, MN 55305
Facsimile: (952) 417-0039

 

 

With a copy to:

Mayer, Brown, Rowe & Maw LLP
190 South LaSalle Street
Chicago, IL 60603
Attn: James J. Junewicz, Esq.
Facsimile: (312) 706-8157

 

All such notices and other communications shall be deemed to have been received:
when delivered by hand, if personally delivered; three (3) Business Days after
being deposited in the mail, postage prepaid, if delivered by mail; the next
Business Day, if sent by recognized overnight courier service; and when receipt
acknowledged, if telecopied; provided, however, notice to a Party’s attorney
shall not constitute notice to such Party.

 

7.3           Interpretation.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement or any provision hereof.  References in this
Agreement to Sections and Articles (or any other subdivision) refer, unless
otherwise stated, to sections and articles (or any other subdivision) of this
Agreement.  When used in this Agreement, words such as “herein,” “hereinafter,”
“hereof,” “hereto,” “hereby” and “hereunder,” and words of like import, unless
the context requires otherwise, refer to this Agreement as a whole, and not to
any particular Section, Article or other subdivision hereof.  As used in this
Agreement, the masculine, feminine and neuter genders shall be deemed to include
the others if the context requires, and if the context requires, the use of the
singular shall include the plural and vice versa.  This Agreement is the product
of mutual negotiations by the Parties and their counsels; and no Party shall be
deemed the draftsperson of this Agreement or any provision hereof or to have
provided same.  Accordingly, in the event of any inconsistency or ambiguity of
any provision of this Agreement, such inconsistency or ambiguity shall not be
interpreted against either Party.

 

21

--------------------------------------------------------------------------------


 

7.4           Severability.  The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof or thereof shall not affect the validity or enforceability of this
Agreement or any of the other terms or provisions hereof.  In the event any term
or provision hereof shall be determined to be invalid or unenforceable as
applied to any situation or circumstance or in any jurisdiction, such invalidity
or unenforceability shall not apply or extend to any other situation or
circumstance or in any other jurisdiction or affect the validity or
enforceability of any other term or provision.  It is the Parties’ intent that
this Agreement and each term and provision hereof be enforceable in accordance
with its terms and to the fullest extent permitted by Applicable Law. 
Accordingly, to the extent any term or provision of this Agreement shall be
determined or deemed to be invalid or unenforceable, such provision shall be
deemed amended or modified to the minimum extent necessary to make such
provision, as so amended or modified, valid and enforceable.

 

7.5           Integration.  This Agreement is  intended by the Parties as a
final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the Parties, in
respect of the subject matter contained herein, constitutes the entire agreement
of the Parties with respect to the subject matter hereof and supersedes, and
merges herein, all prior and contemporaneous negotiations, discussions,
representations, understandings and agreements among the Parties, whether oral
or written, with respect to such subject matter.

 

7.6           Assignment and Lack of Third Party Beneficiaries.  This Agreement
and the rights, duties and obligations hereunder may not be assigned or
delegated by either Party without the prior written consent of the other Party;
provided, however, that the Purchaser may assign its rights under this Agreement
to any wholly owned subsidiary of the Purchaser without the Company’s prior
written consent.  Any purported assignment or delegation of rights, duties or
obligations hereunder made without the prior written consent of the other Party
shall be null and void and of no force or effect.  This Agreement and the
provisions hereof shall be binding upon and enforceable against each of the
Parties and its successors and assigns and shall inure to the benefit of and be
enforceable by each of the Parties and its successors and permitted assigns. 
Except as expressly provided for in this Agreement, this Agreement is not
intended to confer any rights or benefits on any Persons other than the Parties
and their respective successors and permitted assigns.

 

7.7           Amendment and Waiver. This Agreement may be amended, modified or
supplemented only to the extent expressly set forth in a writing that is signed
by the Party to be charged therewith and that sets forth therein that its
purpose is to amend, modify or supplement this Agreement or some term, condition
or provision hereof.  No waiver of any term, condition or provision of this
Agreement or of any breach or violation of this Agreement or any provision
hereof shall be effective except to the extent expressly set forth in a writing
that is signed by the Party to be charged therewith.  Without limiting the
generality of the foregoing, no failure to object or otherwise act, and no
conduct (including, without limitation, any failure or delay in enforcing this
Agreement or any provision hereof or any acceptance or retention of payment) or
course of conduct or dealing, by either Party shall be deemed (a) to constitute
a waiver by such Party of the breach or violation of this Agreement or of any
provision hereof by the other Party or (b) to have caused or reflected any
amendment or other modification of this Agreement or of

 

22

--------------------------------------------------------------------------------


 

any term or provision hereof.  Any waiver may be made in advance or after the
right waived has arisen or the breach or default waived has occurred, and any
waiver may be conditional.  No waiver of any breach or violation of any
agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach or violation thereof nor of any other agreement
or provision herein contained.  No waiver or extension of time for performance
of any obligation or act shall be deemed a waiver or extension of the time for
performance of any other obligation or act.

 

7.8           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

7.9           Governing Law; Waiver of Jury Trial; Consent to Jurisdiction. 
Each of the parties expressly waives its right to a jury trial with respect to
any suit, litigation or other judicial proceeding regarding this Agreement or
any dispute hereunder or relating hereto.  This Agreement shall be governed by,
interpreted under and construed in accordance with the internal laws of the
State of Nevada applicable to contracts executed and to be performed wholly
within that State without giving effect to the choice or conflict of laws
principles or provisions thereof.  Each of the Parties agrees that any dispute
under or with respect to this Agreement shall be determined before the state or
federal courts situated in Minneapolis, Minnesota, which courts shall have
exclusive jurisdiction over and with respect to any such dispute, and each of
the Parties hereby irrevocably submits to the jurisdiction of such courts.  Each
Party hereby agrees not to raise any defense or objection, under the theory of
forum non conveniens or otherwise, with respect to the jurisdiction of any such
court.  In addition to such other method as may be available under Applicable
Law, each Party agrees that any summons, complaint or other papers or process in
connection with any such dispute may be served on it in the same manner in which
a Notice may be given to it pursuant to Section 7.2 above.

 

[SIGNATURE PAGE FOLLOWS]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Securities Purchase
Agreement to be executed on the date first written above by its respective
officer or other representative thereunder duly authorized.

 

 

 

WINMARK CORPORATION

 

 

 

 

 

By:

/s/  Mark Hooley

 

 

 

Name:

Mark Hooley

 

 

Title:

Vice President and General Counsel

 

 

 

 

 

BRIDGEFUNDS LIMITED

 

 

 

 

 

By:

/s/  A. Mark Berlin, Jr.

 

 

 

Name:

A. Mark Berlin, Jr.

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------